internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-114415-99 date date re l we respond to your date request for a letter_ruling supplementing our letter_ruling dated date the prior letter_ruling as supplemented by a letter_ruling dated date the first supplemental ruling the legend abbreviations summary of facts proposed transactions representations and caveats appearing in the prior letter_ruling are incorporated by reference the terms of the controlled class b shares include a limitation on the amount of class b shares that may be voted in an election of directors by a person or group of persons acting in concert beneficially owning l percent or more of the outstanding class b shares the person or group of persons may only vote an amount of class b shares representing a percentage of the outstanding class b shares that is equal to or less than the percentage of class a shares beneficially owned by that person or group of persons in addition distributing and controlled have issued and expect to continue issuing stock_options as compensation to employees directors and or independent contractors the compensatory options the taxpayers represent that the compensatory options will contain customary terms and conditions will be granted in_connection_with_the_performance_of_services for distributing or controlled or a person related to the grantor under sec_355 of the internal_revenue_code will not be excessive by reference to the services performed and immediately after the distribution and within six months thereafter i will be nontransferable within the meaning of sec_1_83-3 of the income_tax regulations and ii will not have a readily plr-114415-99 ascertainable fair_market_value as defined in sec_1_83-7 based solely on the information submitted in the original and supplemental requests we rule as follows the issuance or exercise of a compensatory_option is not an acquisition for purposes of sec_355 the additional information and representations submitted in this supplemental ruling_request will have no adverse effect on the prior ruling letter or the first supplemental ruling both of which retain full force and effect this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the prior ruling letter should attach a copy of that letter and of each supplemental letter to its federal_income_tax return for the taxable_year in which the transactions covered by these letters are completed under a power_of_attorney on file in this office a copy of this supplemental letter will be forwarded to the taxpayer sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
